              Case 8:15-bk-12532-MGW       Doc 92    Filed 01/24/19   Page 1 of 2



                                      ORDERED.


         Dated: January 23, 2019




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


In re:                                              Case No.: 8:15-bk-12532-MGW
                                                    Chapter 7
                                                    (Previous Chapter 13)
Davina W. Glenn,

            Debtor.
_______________________________/

     ORDER GRANTING MOTION FOR RELIEF FROM THE AUTOMATIC STAY

          THIS CASE came on for consideration without hearing upon the Motion For Relief From

The Automatic Stay (ECF No. 81) filed on negative notice by Movant, WELLS FARGO BANK,

NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL OR BANKING CAPACITY BUT

SOLELY AS TRUSTEE FOR SRMOF II 2011-1 TRUST, regarding real property described as:




                                               1
             Case 8:15-bk-12532-MGW          Doc 92      Filed 01/24/19     Page 2 of 2




    A/K/A: 14880 Copeland Way, Brooksville, FL 34604,

  and the court finding that an objection was filed by the Debtor and was subsequently

  withdrawn and no other response has been filed within the time permitted by local rule 2002-

  4(e), the court considers the matter to be unopposed. Accordingly, it is ORDERED:

       1.      Movant’s Motion (ECF No. 81) is granted; and

       2.      The automatic stay imposed by 11 U.S.C. §362 is modified to permit Movant to

proceed to prosecute a foreclosure action through issuance of a Certificate of Title concerning

the real property located at 14880 Copeland Way, Brooksville, FL 34604, to allow the Creditor

to commence or continue its federal and or its state court remedies as to the real property; and

       3.      The 14-day stay described by Bankruptcy Rule 4001(a)(3) is waived.

       4.      This Order is binding and effective despite any conversion of this bankruptcy case

to a case under any other chapter of Title 11 of the United States Code.

       5.      This Order is entered for the sole purpose of allowing Movant to obtain an in rem

judgment against the property and Movant shall not seek an in personam judgment against

Debtor(s).


Leslie Rushing, Esq. is directed to serve a copy of this order on interested parties and file a proof
of service within 3 days of entry of the order.




                                                  2
